Bombauee, J.,
delivered the opinion of the court on motion for re-hearing.
A motion for re-hearing was made in this cause some time ago, but, as the press of other business prevented us from giving it such attention as the closeness of the propositions, and the importance of the question involved, seemed to demand, its consideration was necessarily delayed.
The main grounds of the motion are: (1) That the construction placed by the court upon the contract makes the contract itself ultra vires of the plaintiff corporation, because the respondent, Yettel Eisner, was not dependent upon Jacob Eisner. (2) That the term. *116widow, under tbe facts of the case, is ambiguous, and the court has resolved the ambiguity contrary to the intention of the parties. (3) That the decision of the court is contrary to sections 972 and 973, of the Revised Statutes of 1879, and controlling decisions in other states.
I. and III. The statute provides (Rev. Stat., sect. 970): “Any number of persons, not less than three, who shall have associated themselves by articles of agreement in writing, as a society, company, association, or organization, formed for benevolent * * * purposes * -* * may be consolidated and united into a corporation,” and further provides:
“Sect. 972. The associations and societies of the character referred to, and mentioned in section 970, may also include in their corporate powers the privilege for providing for the relief and aid of the families, widows,, orphans, or other dependents of the deceased members,, or for assisting such as may be sick, or disabled, fronr the proceeds of assessments upon the members of such society or association.”
Counsel for the appellant argues that section 972; contains a limitation of power, and, as the provision ig' for “relief and aid,” the beneficiary must not only be a member of the family, or a widow or orphan of the deceased member, but, also, must have lived dependent upon him for support.
There is no warrant for this construction. The words, “ other dependents,” are inserted to include persons who, not being either members of the family of th/e-deceased, nor his widow or orphans, are yet dependent upon him in some manner. Any other construction would require the court in each case to enter into an investigatioh of the fact how far the widow, or orphans, or any other member of the family, was self-supporting which, in itself, instead of furthering the objects of these associations, would soon encompass their complete destruction. This is in accord with the construction placed upon the statute by the supreme court of *117Michigan, in Supreme Lodge v. Naime (22 Cent. Law Jour. 276), where it is held:- “The laws of that state (Missouri) expressly forbid corporations of this sent from paying benefits to any but the member’s family or dependents. The intent of the prohibition is clearly to shut out all persons who are not actual relatives, or standing in place of relatives in some permanent way, or in some actual dependence on the member.”
Nor is there anything-in the case of Legion of Honor v. Perry (140 Mass. 580), which can aid the appellant. There the by-law provided that a member in good standing might surrender his certificate, and have a new one issued, payable to such beneficiary, dependent upon Mon, as he might direct. The court decided that the member could not, by will, bequeath his benefit to one to whom he was engaged to be married, but to -whose support he had contributed nothing, and who was not dependent tipon Mm in any sense, because this was contrary to the law's of the association, which ■formed part of the contract.
II. We have stated, in our former opinion, that there was no ambiguity in the term, “widow who has lived with him in lawful union.” While Yettel Eisner was living and not divorced from the plaintiff, and that fact was fully known to Johanna, all of which facts •clearly appear from the record, it is not conceivable how Johanna could either live with Jacob in lawful union, or become his widow. That a state of facts may exist, un■der our statutes, of two women being endowed in the same lands, because the husband, during coverture, was ■seized of the lands, and, in that sense, he leaves two widows behind him, results from the fact that his union to both, though successive, was lawful, and that he was seized of the lands while the lawful union with each •existed. .On what theory that rule can aid a woman who, with full knowledge, unlawfully cohabited with a man, is not apparent. The mere fact that, after the lapse <of intervening years, the person or persons can not be pro*118ceeded against for bigamy, does not render the cohabitation more lawful than a misdemeanor would become lawful, because its prosecution is barred by limitation.
In view of the apparent hardship of this case, we have carefully examined all the cases which have been pressed upon our attention in the appellant’s brief, accompanying the motion for a re-hearing. The only case, which seems to be contrary to what we stated in our original ojfinion, is that of the Catholic Benefit Ass'n v. Priest (46 Mich. 431), where the court decides that the-disposition of his benefit by the member by will did not violate the rules of the company, and then adds, obiter, “ and if it did we might not be prepared to hold the testator's disposition invalid because thereof." This. dictum is opposed, not only to the almost universal ruling of other courts, but, also, to our own decision in Coleman v. Knights of Honor (19 Mo. App. 189), from which we see no reason to depart. Where the beneficiary is designated by the laws of the order, and that is the only contract, it can not be changed except by the-concurrent consent of the member and the order. It was decided in Kentucky Co. v. Miller's Adm'r (13 Bush, 494), that it is not in the power of the company, or the member, or of both, to alter the rights of those who, by charter, are declared to be the beneficiaries, except in the mode and to the extent therein indicated — and this ruling is approved in Duvall v. Goodson (79 Ky. 229).
It is not claimed that the beneficiary has a vested interest which can not be divested by the concurrent action of the society and the member, permissible under the laws and rules of the society. “During his lifetime the member may exercise the power of appointment without other limits or restrictions, except such as are imposed by the organic laws, or by rides and regulations of the society duly adopted in compliance therewith." Masonic Mutual Benefit Society v. Burkhart, 7 West. Rep. 537, and cases cited; Duncan v. *119Central Verein, 7 Daly, 168; Swift v. Conductors’ Ass’n, 96 Ill. 310; Redman v. Clendennin, 44 Md. 429; Highland v. Highland, 109 Ill. 366. Where, as in this case, the only beneficiary designated by the- laws of the society is the widow, and it is neither averred nor claimed that the laws, rules, or regulations of the society permitted the member to change the beneficiary thus appointed, the only thing left for the court to do is to ascertain the person answering the description.
The motion for re-hearing must be overruled.
All the judges concur.